Title: From John Adams to United States Congress, 23 June 1797
From: Adams, John
To: United States Congress


(Confidential)
Gentlemen of Senate and of the House of Representatives23 June 1797



It appears that the Dey of Algiers has manifested a predilection for American built vessels, and in consequence has desired that two  vessels might be constructed and equipped as cruisers, “according to the choice and taste of captain O’Brien.” But instead of two brigs, Captain O’Brien thinks it will be most eligible to build one brig of twenty guns, and a schooner of about sixteen guns. The cost of these two vessels, built with live oak & cedar and coppered, with guns and all other equipments complete, is estimated at about fifty five forty five thousand dollars. The cost of navigating them to Algiers may perhaps be compensated by the freight of the stores with which they may be loaded; on account of our treaty stipulations with the Dey.
A compliance with the Dey’s request appears to me extremely important. He will repay the whole expence of building and equipping the two vessels. And as he has advanced the price of our peace with Tripoli and become pledged for that with Tunis, the United States seem to be under peculiar obligations to provide this accommodation. And I trust that Congress will authorize the advance of money necessary for that purpose
It also appears to me  important to place at Algiers a very trusty person for Consul, to whom a considerable latitude of discretion should be allowed, for the interest of the United States in relation to their commerce. That country is so remote as to render it impracticable for the Consul to ask & receive instructions in sudden emergences. He may some-times find it necessary to make instant engagements for money or its equivalent, to prevent greater expences or more serious evils. We can hardly hope to escape occasions of discontent  proceeding from the  Regency, or arising from the misconduct, or even the misfortunes of our commercial vessels navigating in the Mediterranean sea: and unless the causes of discontent are speedily removed,  the resentment of the Regency may feel be precipitately beexercised on our defenceless commerce and citizens & thus put the U.S.  to a ten fold expence. For these reasons it appears to me  expedient to vest the Consul at Algiers with a degree of discretionary power which can be requisite in no other situation. And to encourage a person deserving the Public confidence to accept so expensive and responsible a station, it appears indispensable to allow him a handsome salary. I should confer on such a consul a superintending power over the consulates for the States of Tunis & Tripoli, especially in respect to  pecuniary engagements, which should not be made without the approbation of the Consul at Algiers. While the present salary of two thousand dollars a year appears adequate to the consulates of Tunis & Tripoli, twice that sum probably will be requisite for Algiers.

John Adams